Citation Nr: 1730592	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 17, 2014.

2. Entitlement to an initial evaluation for PTSD in excess of 50 percent on or after July 17, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.

In May 2014 and October 2014, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in an April 2016 rating decision, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 50 percent
 effective from July 17, 2014.  However, applicable law mandates that, when
 a veteran seeks an increased evaluation, it will generally be presumed that the
maximum benefit allowed by law and regulation is sought, and it follows that such
 a claim remains in controversy where less than the maximum benefit available is
 awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been
 recharacterized as reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2014, the criteria for an initial evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD on or after July 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 30 percent evaluation prior to July 17, 2014, and a 50 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  That section "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

For those cases received by the RO prior to August 4, 2014, the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

 
I.  Prior to July 17, 2014

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for PTSD prior to July 17, 2014, but no higher.

In August 2008, the Veteran submitted two lay statements in support of his claim.  A statement from a friend reported that the Veteran suffered from nervousness, especially under stress, and stated that the Veteran would rather be alone than with a group.  A lay statement from the Veteran's former supervisor also stated that stress made the Veteran nervous and noted that he had needed help while on the job during such times.  He further stated that the Veteran kept to himself and was "a man of few words."

At an appointment at a VA Medical Center in September 2008, the Veteran reported difficulties with attention and learning.  The medical provider indicated that such difficulties were most likely affected by his psychiatric distress, specifically, his chronic PTSD and moderate depression.

In October 2008, the Veteran reported increasing memory problems, which he had become aware of 5 years ago when a coworker noticed his extensive use of notes on the job.  At that time, the Veteran reported that he could not remember numbers, had difficulty concentrating, would get distracted, and had to retrace his steps to recall what he was doing.  He reported feeling nervous at that time, but was fully oriented, with good interpersonal skills and did not appear to have difficulty understanding conversational speech or task instructions.  His speech was fluent, but somewhat tangential.  His memory for remote and recent events was grossly intact, and his insight and judgment were good.  Testing was performed at that appointment, and the results revealed problems with attention and executive functioning, which interfered with his ability to learn new information efficiently.  The Veteran also had difficulty recalling a verbally presented short story on the first try, but improved with repetition.  Emotionally, the Veteran endorsed a moderate level of depressive symptoms.  After such testing, the medical provider indicated that the interview and test data had revealed a pleasant, yet anxious man who had variable attention and executive functioning.  These difficulties, in turn, interfered with efficient learning of new information. There was no evidence of a neurodegenerative process, and thus, the provider found that the difficulties were most likely related to chronic depression, anxiety, and PTSD.

At an appointment for his PTSD in October 2008, the Veteran reported that he was taking Celexa and feeling more mellow and not as quick to temper.  He was well-groomed with good eye contact and had normal speech.  He had no suicidal or homicidal ideation or delusions at that time.  

At an appointment in December 2008, the Veteran reported an increased ability to manage his temper and decreased bad days, as well as improved sleep on Celexa.  He felt that the stress management class was helping and reported plans to take an anger management class.  His speech and thought process were within normal limits, and there was no suicidal or homicidal ideation.

At an appointment in February 2009, the Veteran stated that his classes and medicine had helped with his anger management, depression, anxiety, and nightmares.  

The Veteran was afforded a VA examination in connection with his claim in February 2009.  He reported having frequent psychiatric symptoms of moderate severity.  He was married and described his relationship with his wife and three children as good.  He had been married one time previously; his wife had passed away.  The Veteran did not have close friends outside of his marriage and stated that he enjoyed gardening, which he would do alone.  There was no history of assaultiveness or suicide attempts.  At that time, the Veteran was experiencing intrusive, recurrent thoughts; avoidance behaviors; and feelings of estrangement and detachment from others, and he preferred to be alone.  He was also experiencing irritability with outbursts or anger, difficulty concentrating, and hypervigilance.  The examiner assigned a GAF score of 55 and noted that the Veteran's symptoms were moderate, with some minor difficulties in social and occupational functioning.  (A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.)  The examiner also indicated that the Veteran's employment performance had been pretty good prior to his retirement; however, he did require some special circumstances, such as removal from loud noises or close associations with people.  His responsibilities of self-care were good, and his family role functioning was good, although with significant irritability and anger during his first marriage.  The examiner stated that the Veteran had extremely limited social and interpersonal relationships outside his family and virtually no recreation and leisure pursuits, except gardening in his own back yard, where he was alone.

At an appointment with a Vet Center in January 2010, the Veteran was fully oriented, but very sentimental.  He reported experiencing increased anxiety with situational events, such as traffic, time, and deadlines.  He also talked about losing fellow service members and reported that he had asked his wife to give him some space.  He continued to report depression and fluctuating levels of anxiety at appointments in February 2010, March 2010, and April 2010.  At a July 2010 appointment at the Vet Center, the Veteran was noted to be in a sad mood, yet with good insight.  He had been struggling with poor sleep, aggravated anxiety, and depression, which had been triggered by the news on television and his nephew's deployment.  In August 2010, he told his treating counselor that his anxiety would just sneak up on him, and in order to divert his fear and frustration, he would focus on something else as well as isolate himself.  He stated that he would work it out by himself and was appreciative that his wife "gives him his space."  In September 2010, the Veteran reported a rough month with flared anxieties that caused a fear/flight state.  He was also having nightmares.  During all of the Veteran's 2010 appointments, he was oriented to his surroundings and without suicidal or homicidal ideation.

In February 2011, the Veteran reported bouts of depression, headaches, feeling "edgy," and stressed out to his counselor at the Vet Center.  He was able to process stressors and identify triggers, and he was fully oriented with appropriate affect and without suicidal thoughts.  In March 2011, the Veteran stated that he was continuing to have bouts of depression with sadness, sluggishness, and crying spells.  During the following month, in April 2011, the Veteran was late for his appointment and reported that anxiety overtook him as he was driving to the appointment.  The Vet Center counselor worked on relaxation with the Veteran and identified the triggers as stress, frustrations, rushing, and traffic.  At an appointment in June 2011, the Veteran reported that he was experiencing anxiety, which was triggered by worry, sleep issues, and poor concentration.  He was struggling with nightmares and a reoccurring dream wherein he returned to Vietnam.  In September 2011, the Veteran reported continued sleep problems and mild anxiety episodes.  The counselor discussed the ways in which the Veteran was attempting to deal with his stress and anger.

At an appointment with the Vet Center in January 2012, the Veteran reported that he was having nightmares about twice per week.  He stated that his anxiety was "easy to get" and again noted that he practiced isolation and refocusing as ways to deal with it.  In March 2012, the Veteran indicated that he was still waking at night, but was unaware of nightmares at that time.  He was fully oriented and without suicidal thoughts, but was tearful during the session.  At an appointment in April 2012, the Veteran was reportedly working on processing frustrations that were growing into anger, and he continued working on his anxiety at appointments in May 2012 and June 2012.  He rated himself as a moderate on the anxiety/self-analysis scale at his May 2012 and June 2012 appointments.

The Board finds that the foregoing evidence demonstrates that the Veteran's PTSD symptoms more closely approximate the rating criteria for a 50 percent evaluation.  He has been described as irritable, anxious, and depressed during this time period.  While his anxiety fluctuates, the Veteran's medical records indicate that, overall, his anxiety, subsequent panic episodes, and depression reflect a disturbance of motivation and mood, such that his level of impairment does not reflect a mild disability, but a moderate one.  Indeed, the Board notes that the Veteran's symptoms are most often characterized as moderate by medical providers, to include the February 2009 VA examiner.  

The Veteran was married and maintained good relationships with his children during this time period.  However, he did not maintain social relationships outside of his family.  His hobbies included gardening, which he does alone.  Further, it was noted on several occasions that the Veteran isolates as a way to deal with his PTSD symptoms.  Such symptoms of withdrawal more closely align with a 50 percent evaluation.

During this time period, the Board also notes that the Veteran's VA medical providers found that his PTSD was causing difficulties with concentration and memory.  Overall, the Board finds that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity and that his PTSD more closely approximates the criteria for a 50 percent evaluation, as the frequency and nature of his symptoms do not reflect transient, mild, or occasional impairment.    

Nevertheless, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 50 percent for his PTSD prior to July 17, 2014.  The evidence of record does not show that he had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or  neglect of personal appearance and hygiene.

Additionally, the Veteran's anxiety and depression during this time period did not rise to the level of severity such that it affected his ability to function independently, appropriately, and effectively.  While the Veteran's medical records do show that his anxiety and depression affected the Veteran's mood and motivation, these records also indicate that he was able to care for himself and maintain good hygiene.  He had appropriate communication, thought processes, and behaviors at his appointments during this time period.  Thus, while the Veteran experienced anxiety and/or depression, the Board finds that the evidence of record shows that the severity of such symptoms are more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation.  The severity did not rise to the level of compromising his ability to independently and appropriately function, as the 70 percent rating criteria contemplate.  

The Board also notes that the Veteran reported irritability and outbursts or anger during this period.  However, irritability, becoming frustrated, and attending anger management classes does not equate to having impaired impulse control, such as unprovoked irritability with periods of violence, as contemplated in the 70 percent evaluation criteria.  Indeed, the Board notes that the lay and medical evidence do not demonstrate any violence or homicidal ideation during this time period.  

The record reflects that the Veteran's anxiety is triggered by stress.  In this regard, the Board notes that the Veteran had some difficulty with stress during his employment and required a work environment that was not noisy and did not involve interaction with people.  The Board notes, however, that the Veteran was able to maintain his employment with some adjustments.  His records also indicate that the Veteran was able to handle his anxiety with the help of relaxation techniques and medication.  Thus, the Board finds that the Veteran's symptoms are best described as panic attacks more than once per week and disturbances of motivation and mood under the criteria for a 50 percent (moderate) evaluation and not the difficulty adapting to stressful circumstances as described under the severe category of impairment discussed under 70 percent disabling.  In fact, both the Veteran's medical providers and the Veteran himself characterized his anxiety level as moderate throughout the appeal period.  

The Board notes that the Veteran's medical records indicate that his PTSD and related anxiety were causing memory and concentration difficulties.  However, these records did not reflect difficulties that were so severe that the Veteran could not remember facts such as his own name, the names of close relatives, or his own occupation.

With respect to maintaining effective relationships, the Board notes that the Veteran is married and continues to live with his wife.  He was also able to maintain relationships with his children.  Thus, despite the fact that the Veteran had some difficulty establishing and maintaining effective work and social relationships, such evidence does not show that he had an inability to establish and maintain them as contemplated in the criteria for a 70 percent evaluation.

Based on the foregoing, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria, or total occupational and social impairment to warrant a 100 percent evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated prior to July 17, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


II.  On or After July 17, 2014

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 50 percent evaluation for PTSD on or after July 17, 2014.

The Veteran submitted a DBQ form from his Vet Center counselor dated in August 2014 in support of his claim.  The counselor indicated that the Veteran's PTSD symptoms at that time included intrusive thoughts, flashbacks, sleep disturbance, nightmares, emotional and psychological numbing, difficulty remembering and concentrating, vigilant behavior, heightened startle response, and withdrawn behavior.  The counselor also noted that the Veteran was experiencing nightmares, markedly diminished interest or participation in activities, feeling detachment or estrangement from others, depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  She stated that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.

At a September 2014 appointment with his Vet Center counselor, the Veteran stated that his anxiety fluctuated and that he had to work to conquer it.  He reported that, if he could not control it, he would feel panic and would have to go into a zone where he would focus on nothing and calm down.  He was fully oriented and without suicidal thoughts at that time.  Treatment sessions at the Vet Center for the remainder of 2014 were very similar in nature.  The Veteran reported fluctuating anxiety and/or his work to control his anxiety symptoms with various relaxation techniques.

The Veteran continued his treatment with the Vet Center in 2015.  He reported fluctuating anxiety levels during those visits.  In March 2015, he indicated that he was experiencing episodes of anxiety during which he would recognize the feelings and process events.  He was again fully oriented without suicidal thoughts.

In December 2015, the Veteran was afforded a VA examination in connection with his claim.  At that time, he reported that he remained married to his second wife, but stated that the marriage was "up and down."  He reported close family relations with his three children and six grandchildren.  The examiner also noted that the Veteran was experiencing recurrent thoughts and nightmares, avoidance behaviors, a markedly diminished interest or participation in significant activities, feelings of detachment and estrangement from others, irritable behaviors and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  At that examination, the Veteran was noted to be well groomed with good eye contact, normal speech and affect, and coherent, logical thought.  He had good judgment and insight and denied having suicidal or homicidal ideation.  After an evaluation, the examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The VA examiner did not find that the Veteran's symptoms had increased in severity.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 50 percent for his PTSD on or after July 17, 2014.  The evidence does not show that the Veteran had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.

The Veteran continued to experience anxiety and depression during this time period; however, again, the level of severity did not affect his ability to function independently, appropriately, and effectively.  The Veteran had appropriate communication, thought processes, and behaviors at all appointments during this time period.  Thus, while the Veteran was experiencing anxiety and/or depression, the evidence of record shows that the severity of such symptoms is more appropriately described as a "disturbance of motivation and mood" under the criteria for a 50 percent evaluation and did not rise to the level of compromising his ability to independently and appropriately function as the 70 percent rating criteria contemplate.  

The Board also notes that the Veteran reported irritability and outbursts of anger since July 17, 2014.  However, the Veteran's reported irritability did not equate to having impaired impulse control, such as unprovoked irritability with periods of violence.  Indeed, the lay and medical evidence does not show violence or homicidal ideation during this time period.  

The record reflects that the Veteran's anxiety is triggered by stress.  His records also indicate that he was able to handle his anxiety with the help of relaxation techniques and medication.  Thus, the Board finds that the Veteran's symptoms are best described as panic attacks more than once per week and disturbances of motivation and mood under the criteria for a 50 percent evaluation (moderate symptoms) and not the difficulty adapting to stressful circumstances as described under the severe category of impairment discussed under 70 percent disabling.

With respect to maintaining effective relationships, the Board notes that the Veteran is married, and although he noted that his marriage was "up and down" at his December 2015 VA examination, he continued to live with his wife.  He was also able to maintain relationships with his children and grandchildren.  Thus, despite the fact that the Veteran had difficulty establishing and maintaining effective work and social relationships, such evidence does not show that he had an inability to establish and maintain them as contemplated in the criteria for a 70 percent evaluation.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria, or total occupational and social impairment to warrant a 100 percent evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated prior to July 17, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD prior to July 17, 2014, is granted.

An initial evaluation in excess of 50 percent on or after July 17, 2014, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


